 


116 HRES 752 EH: Supporting the rights of the people of Iran to free expression, condemning the Iranian regime for its crackdown on legitimate protests, and for other purposes.
U.S. House of Representatives
2020-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
2d Session 
H. RES. 752 
In the House of Representatives, U. S., 
 
January 28, 2020 
 
RESOLUTION 
Supporting the rights of the people of Iran to free expression, condemning the Iranian regime for its crackdown on legitimate protests, and for other purposes. 
 
 
Whereas, on November 15, 2019, popular protests against the Iranian regime began and rapidly spread to at least 100 cities throughout the country, in the most significant antigovernment protests in Iran since June 2009; Whereas the protests began in response to an announced increase on the price of fuel and protesters have expressed numerous economic grievances, while also calling for the structural reform of the political system and condemning current and former Iranian leaders; 
Whereas reports indicate that Iranian security forces have used lethal force in arresting more than 7,000 people and killed hundreds of people in connection with the protests; Whereas reports indicate that Iranian Government authorities have, in many instances, refused to return victims’ bodies to their families and that security forces have removed bodies from morgues and transferred them to unknown locations; 
Whereas, on November 16, 2019, Iranian authorities began implementing a near-total shutdown of internet services, stopping nearly all means of online communications for people inside Iran, to preclude the sharing of images and videos of deadly violence being used by security forces; Whereas section 103(b)(2)(B) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8512(b)(2)(B)) authorizes licensing services relating to personal communications over the Internet, to improve the ability of the Iranian people to speak freely; 
Whereas General License D–1 authorizes the provision of key communication tools to the Iranian people with the aim of ensuring that the Iranian people can freely access the internet; Whereas, on November 16, 2019, Iran’s Interior Minister Abdolreza Rahmani Fazli said that the Iranian regime will no longer show tolerance and self-control toward the protesters; 
Whereas, on November 17, 2019, Iranian Supreme Leader Ayatollah Ali Khamenei called the demonstrators villains galvanized by foreign enemies and domestic insurgents and ordered Iranian security services to implement their duties to end the protests; Whereas, on November 18, 2019, Iran’s Islamic Revolutionary Guard Corps deployed to the city of Mahshahr and engaged in mass repression, reportedly killing as many as 100 people; 
Whereas several laws provide authorities to designate and sanction elements of the Iranian regime involved in significant corruption or serious human rights abuses, including the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010, the Countering America’s Adversaries Through Sanctions Act, and the Iran Threat Reduction and Syria Human Rights Act of 2012; Whereas the Iranian regime was implicated in a March 2018 plot in Albania and June 2018 plot in France against Iranian opposition activists; 
Whereas Iran’s Islamic Revolutionary Guard Corps and its Basij militia have been sanctioned by the United States for planning and carrying out serious human rights abuses against the Iranian people, including for the cruel and prolonged torture of political dissidents; Whereas in August 2018 the United States criminally charged two persons for acting as illegal agents of the Government of Iran for having conducted surveillance on Jewish and Israeli facilities and Iranian political dissidents; 
Whereas the regime has routinely violated the human rights of Iranian citizens, including by implementing ongoing, systematic, and serious restrictions of freedom of peaceful assembly and association and freedom of opinion and expression, including the continuing closures of media outlets, arrests of journalists, and the censorship of expression in online forums such as blogs and websites; Whereas the Department of State’s 2018 Human Rights Report on Iran noted severe restrictions on free expression, the press, and the internet, including censorship, site blocking, and criminalization of libel; substantial interference with the rights of peaceful assembly and freedom of association, such as overly restrictive nongovernmental organization (NGO) laws; egregious restrictions of religious freedom; restrictions on political participation; widespread corruption at all levels of government; 
Whereas, on November 18, 2019, Secretary of State Mike Pompeo stated that, The United States is monitoring the ongoing protests in Iran closely. We condemn strongly any acts of violence committed by this regime against the Iranian people and are deeply concerned by reports of several fatalities * * *. The Islamic Republic must cease violence against its own people and should immediately restore the ability of all Iranians to access a free and open Internet.; Whereas, on November 22, 2019, the United States imposed sanctions on Iran’s Minister of Information and Communications Technology for his role in shutting down internet access in Iran; 
Whereas, on November 18, 2019, the Office of the German Chancellor stated that, It is legitimate and deserving of our respect when people courageously air their economic and political grievances, as is currently happening in Iran. The Iranian government should respond to the current protests with a willingness to engage in dialogue * * *. We urge the government in Tehran to respect freedom of assembly and expression.; Whereas, on November 20, 2019, the French Foreign Ministry stated that, France is following the demonstrations taking place in Iran with concern. It expresses its deep concern at reports that a large number of demonstrators have been killed in the last few days. It reaffirms its attachment to respect for the freedom of expression and to access to means of communication, as well as to the right to demonstrate peacefully. France calls on Iran to comply with its international human rights obligations, in particular the International Covenant on Civil and Political Rights.; 
Whereas, on November 21, 2019, the European Union stated that, The protests in several Iranian cities over the past days have, according to reports, led to serious loss of life and left many people injured. We convey our condolences to the families of victims and wish a speedy recovery to those injured. Socio-economic challenges should be addressed through inclusive dialogue and not through the use of violence. We expect Iran’s security forces to exercise maximum restraint in handling the protests and for protestors to demonstrate peacefully. Any violence is unacceptable. The rights to freedom of expression and assembly must be guaranteed. We also expect the Iranian authorities to ensure the free flow of information and access to the internet.; Whereas, on November 26, 2019, Secretary of State Michael Pompeo stated, The Iranian people are once again on the streets because of the regime’s poor economic management. And instead of addressing their grievances, Tehran has responded with violence and blaming those outside of the country.;  
Whereas, on December 8, 2019, the High Representative of the European Union Josep Borrell Fontelles stated that, A growing body of evidence indicates that despite repeated calls for restraint, the Iranian security forces’ disproportionate response to recent demonstrations has led to high numbers of deaths and injuries. For the European Union and its Member States, the widespread and disproportionate use of force against nonviolent protestors is unacceptable.;  Whereas, on December 8, 2019, the High Representative of the European Union Josep Borrell Fontelles stated that A growing body of evidence indicates that despite repeated calls for restraint, the Iranian security forces’ disproportionate response to recent demonstrations has led to high numbers of deaths and injuries. For the European Union and its Member States, the widespread and disproportionate use of force against nonviolent protestors is unacceptable.; 
Whereas Iran is a member of the United Nations, voted for the Universal Declaration of Human Rights, and is a signatory to the International Covenant on Civil and Political Rights, among other international human rights treaties; Whereas in violation of these and other international obligations, Iranian regime officials continue to violate the fundamental human rights of the Iranian people;  
Whereas the Iranian regime has a long history of violent repression of dissent, including— (1)in 1988, the Iranian regime carrying out the barbaric mass executions of thousands of political prisoners by hanging and firing squad for refusing to renounce their political affiliations and in some cases for possessing political reading material, including prisoners of conscience, teenagers, and pregnant women; 
(2)in 1999, the Iranian regime brutally suppressing a student revolt that was one of the largest mass uprisings up until that point in the country since 1979; (3)following voting irregularities that resulted in the 2009 election of President Mahmoud Ahmadinejad, the Iranian regime brutally suppressing peaceful political dissent from wide segments of civil society during the Green Revolution in a cynical attempt to retain its undemocratic grip on power; and 
(4)beginning in December 2017, and continuing for several months after protests erupted in more than 80 cities, the Iranian regime suppressing such protests with repressive force that resulted in at least 25 deaths and 4,000 arrests;  Whereas, on January 9, 2018, the House of Representatives overwhelmingly passed H. Res. 676, a resolution supporting the rights of the people of Iran to free expression and condemning the Iranian regime for its crackdown on legitimate protests; 
Whereas, on December 5, 2019, the Department of State identified the Great Tehran Penitentiary (Fashafuyeh) and Qarchack Prison as entities responsible for gross violations of internationally recognized human rights in Iran and subject to the imposition of sanctions under section 106 of the Countering America’s Adversaries Through Sanctions Act (22 U.S.C. 9405); Whereas, on January 8, 2020, the Iranian military shot down a civilian airliner Ukrainian Airlines Flight 752 in a surface-to-air missile strike, killing 176 civilians aboard; 
Whereas for 3 days, the Iranian military denied that it shot down Ukrainian Airlines Flight 752 before admitting responsibility on January 11, 2020; Whereas peaceful protestors amassed throughout Iran on January 11, 2020, and subsequent days, decrying the Government of Iran's downing of the Ukrainian airliner, subsequent campaign of lies and obfuscation, and continued undemocratic practices; and 
Whereas in response to peaceful protests throughout early January 2020, Iranian Government forces fired live rounds and used brutal tactics against civilians in a manner well-documented by international human rights organizations, media, and scores of Iranians: Now, therefore, be it  That the House of Representatives— 
(1)stands with the people of Iran that are engaged in legitimate and peaceful protests against an oppressive, corrupt regime; (2)condemns the Iranian regime’s serious human rights abuses against the Iranian people, significant corruption, and destabilizing activities abroad; 
(3)commends the statements of support for the protesters from the executive branch and key allies; (4)calls on all democratic governments and institutions to clearly support the Iranian people’s right to live in a free society; 
(5)demands that the Iranian regime abide by its international obligations with respect to human rights and civil liberties, including freedoms of assembly, speech, and press; (6)urges the Administration to work to convene emergency sessions of the United Nations Security Council and the United Nations Human Rights Council to condemn the ongoing human rights violations perpetrated by the Iranian regime and establish a mechanism by which the Security Council can monitor such violations; 
(7)encourages the Administration to provide assistance to the Iranian people to have free and uninterrupted access to the internet, including by broadening General License D–1; (8)calls on companies to reject requests by the regime to cut off the Iranian people from social media and other communications platforms; 
(9)respects the proud history and rich culture of the Iranian nation and fully supports efforts by the people of Iran to promote the establishment of basic freedoms that build the foundation for the emergence of a freely elected, open, and democratic political system; (10)supports the right of Iranian dissidents to assemble, without fear of persecution and violence, whether in Iran or internationally; and 
(11)urges the President and the Secretary of State to work with the international community to ensure that violations of human rights are part of all formal and informal multilateral or bilateral discussions with and regarding Iran.  Cheryl L. Johnson,Clerk. 